TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00471-CV



                               Katherine Yager Rogers, Appellant

                                                  v.

                                    Victor J. Rogers, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
          NO. C-1-PB-14-001893, HONORABLE GUY HERMAN, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant Katherine Rogers has filed an agreed motion to extend, until March 19, 2018,

the abatement we granted on October 20, 2017. We grant the motion and extend the abatement until

March 19, 2018. On or before that date, Katherine should either (as applicable) file a motion to

reinstate and to dismiss the appeal or file a report advising the Court if any further extension of the

abatement is warranted.

               It is so ordered on January 22, 2018.


Before Chief Justice Rose, Justices Pemberton and Goodwin